USCA11 Case: 20-13487    Date Filed: 05/14/2021   Page: 1 of 5



                                                           [DO NOT PUBLISH]



              IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                          ________________________

                               No. 20-13487
                           Non-Argument Calendar
                         ________________________

                 D.C. Docket No. 8:01-cr-00180-WFJ-AAS 2


UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

versus

ALEC V. MATHEWS,
a.k.a. Alex Matthews,

                                            Defendant - Appellant.
                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                       ________________________
                              (May 14, 2021)



Before MARTIN, JORDAN and JILL PRYOR, Circuit Judges.

PER CURIAM:
           USCA11 Case: 20-13487           Date Filed: 05/14/2021       Page: 2 of 5



       Alec Mathews, a federal prisoner proceeding pro se, appeals the district

court’s denial of his motion for compassionate release. The government moved for

summary affirmance and to stay the briefing schedule. We grant the government’s

motion for summary affirmance.

       Summary disposition is appropriate where “the position of one of the parties

is clearly right as a matter of law so that there can be no substantial question as to

the outcome of the case or where, “as is more frequently the case, the appeal is

frivolous.” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969). 1

       We review for abuse of discretion a district court’s denial of a motion for

compassionate release. United States v. Harris, 989 F.3d 908, 911 (11th Cir. 2021).

“A district court abuses its discretion if it applies an incorrect legal standard, follows

improper procedures in making the determination, or makes findings of fact that are

clearly erroneous.” Id. at 911–12 (internal quotation marks omitted).

       In general, a district court “may not modify a term of imprisonment once it

has been imposed” except under certain circumstances. 18 U.S.C. § 3582(c). One

such exception is for “compassionate release.” Harris, 989 F.3d at 909–10. A

sentence reduction for compassionate release is available “in any case” where:

       the court, upon motion of the Director of the Bureau of Prisons, or upon
       motion of the defendant . . . after considering the factors set forth in [18

       1
        In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir.1981) (en banc), we
adopted as binding precedent all decisions of the former Fifth Circuit handed down prior to
October 1, 1981.
                                                2
            USCA11 Case: 20-13487            Date Filed: 05/14/2021       Page: 3 of 5



       U.S.C. §] 3553(a) to the extent that they are applicable, . . . finds that
       . . . extraordinary and compelling reasons warrant such a reduction[.]

18 U.S.C. § 3582(c)(1)(A).

       In 2001, a jury convicted Mathews of conspiracy to possess with intent to

distribute five kilograms or more of cocaine, in violation of 21 U.S.C. § 846, and

possessing a firearm in furtherance of a drug-trafficking crime, in violation of 18

U.S.C. § 924(c)(1)(A). For these offenses, the district court sentenced Mathews to

a total term of 300 months’ imprisonment.

       In 2020, Mathews, proceeding pro se, filed a motion for compassionate

release in the district court. The district court denied the motion, finding that it

was not authorized to award a reduction because Mathews failed to exhaust his

administrative remedies and had not established that extraordinary and compelling

reasons warranted a reduction. In the alternative, the court decided that even if

Mathews were eligible for a sentence reduction, it would decline to exercise its

discretion to award one. In making this determination, the court expressly

considered the sentencing factors set forth at 18 U.S.C. § 3553(a). 2


       2
          Section § 3553(a) states that a court should “impose a sentence sufficient, but not greater
than necessary” to reflect the seriousness of the offense, promote respect for the law, provide just
punishment for the offense, afford adequate deterrence to criminal conduct, protect the public from
further crimes of the defendant, and provide the defendant with needed educational or vocational
training. 18 U.S.C. § 3553(a)(2). In imposing a sentence, a court also should consider: the nature
and circumstances of the offense, the history and characteristics of the defendant, the kinds of
sentences available, the sentencing range established under the guidelines, any pertinent policy
statement issued by the Sentencing Commission, the need to avoid unwarranted sentencing
disparities, and the need to provide restitution to victims. Id. § 3553(a)(1), (3)–(7).
                                                 3
          USCA11 Case: 20-13487       Date Filed: 05/14/2021    Page: 4 of 5



      Mathews’s arguments on appeal are limited to challenging the district court’s

conclusions that he failed to exhaust his administrative remedies and was ineligible

for compassionate release.      Mathews has not challenged the district court’s

alternative ruling that even if he were eligible for a sentence reduction, it would not

exercise its discretion to award one. When a district court judgment “is based on

multiple, independent grounds, an appellant must convince us that every stated

ground for the judgment against him is incorrect.” Sapuppo v. Allstate Floridian

Ins. Co., 739 F.3d 678, 680 (11th Cir. 2014). If “an appellant fails to challenge

properly on appeal one of the grounds on which the district court based its judgment,

he is deemed to have abandoned any challenge of that ground, and it follows that the

judgment is due to be affirmed.” Id.; see Timson v. Sampson, 518 F.3d 870, 874

(11th Cir. 2008) (“While we read briefs filed by pro se litigants liberally, issues not

briefed on appeal by a pro se litigant are deemed abandoned.”) (citation omitted)).

Because Mathews has abandoned any challenge to the district court’s alternative

ruling that it would not exercise its discretion to reduce his sentence, the judgment

is due to be affirmed.

      Even assuming that Mathews did not abandon this challenge on appeal, a

summary affirmance would still be appropriate. We cannot say that the district court

abused its discretion in denying a sentence reduction based on the § 3553(a) factors.

In explaining why it would not exercise its discretion, the district court expressly


                                          4
          USCA11 Case: 20-13487       Date Filed: 05/14/2021    Page: 5 of 5



discussed several § 3553(a) factors such as: Mathews’s history and characteristics,

including his criminal history and his disciplinary history while incarcerated; the

need to reflect the seriousness of the offense; and the need to protect the public from

further crimes. It is well established that “the weight to be accorded any given §

3553(a) factor is a matter committed to the sound discretion of the district court, and

we will not substitute our judgment in weighing the relevant factors.” United States

v. Kuhlman, 711 F.3d 1321, 1327 (11th Cir. 2013) (alteration adopted) (internal

quotation marks omitted)).      Because there is no substantial question as to the

outcome of this appeal, we conclude summary affirmance is appropriate. See

Groendyke Transp, 406 F.2d at 1162. Accordingly, the government’s motion for

summary affirmance is GRANTED and its motion to stay the briefing schedule is

DENIED as moot.




                                          5